Citation Nr: 1506714	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  The Veteran also served in the reserves from July 1970 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently with the Atlanta, Georgia RO.

In December 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  In January 2010, the Veteran testified at a hearing before a Decision Review Officer at the Atlanta, Georgia RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, entitlement to service connection for hypertension, entitlement to service connection for pancreatitis, entitlement to service connection for kidney failure, and entitlement to service connection for sleep apnea have been raised by the record in the December 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for prostate cancer is remanded for further development.

The Veteran contends he was exposed to herbicides when he was attached to the 13th Supply & Services (S&S) Battalion in Uijungbu, South Korea.  The Veteran testified that his original orders were for a different unit, but when he arrived at the 13th S&S Battalion, his orders were changed to keep him at the 13th S&S Battalion.  The Veteran testified that despite his military occupational specialty, he was made an assistant driver and tasked with delivering fuel to the units in the 2nd Infantry Division and 7th Infantry Division along the demilitarized zone (DMZ).  He testified that he saw South Korean soldiers spraying weeds, and that, at times, he stayed overnight at the DMZ.  May 1970 orders showing the Veteran's transfer from the 13th S&S Battalion are of record.  

Prior to adjudicating the Veteran's claim, further development regarding the Veteran's claimed exposure to herbicides and his duties at the 13th S&S Battalion is required.  Specifically, while service personnel records are on file it is unclear if all of the personnel records from his period of active duty have been obtained.  In addition, the Joint Services Records Research Center (JSRRC) has not been contacted regarding the claimed exposure to herbicides.  See M21-1MR, IV.ii.2.C.10.p.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any additional records supporting his claim of exposure to herbicides.

2. Obtain the Veteran's full personnel records for his period of active duty.

3. Attempt to verify the Veteran's claimed exposure to herbicides, to include his account of fuel deliveries by the 13th S&S Battalion to the DMZ.  In attempting to verify exposure, the JSRRC must be contacted as well as any other appropriate agency.  See M21-1MR, IV.ii.2.C.10.p.

4. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



